     Case 2:17-cv-00233-JAM-AC Document 45 Filed 07/28/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RYAN BIGOSKI ODOM,                               No. 2:17-cv-0233 JAM AC P
12                      Petitioner,
13           v.                                        ORDER
14    D.G. ADAMS,
15                      Respondent.
16

17          On April 8, 2020, respondent filed an answer to petitioner’s writ of habeas corpus. ECF

18   No. 40. After moving for an extension of time to file her traverse (ECF No. 41), which was

19   subsequently granted (ECF No. 42), petitioner now asks the court to allow her to use the

20   arguments in her petition and appeal brief as her traverse (ECF No. 44).

21          Good cause appearing, IT IS HEREBY ORDERED that petitioner’s motion is GRANTED

22   and her petition for writ of habeas corpus is deemed submitted.

23   DATED: July 28, 2020

24

25

26

27

28
